Citation Nr: 1501196	
Decision Date: 01/09/15    Archive Date: 01/13/15

DOCKET NO.  03-15 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, other than posttraumatic stress disorder (PTSD), to include anxiety and depression.


REPRESENTATION

Veteran represented by:	Robert M. Kampfer, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel


INTRODUCTION

The Veteran had active service from November 1973 to November 1975.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a December 2001 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.

In a January 2006 decision, the Board denied the Veteran's claim for entitlement to service connection for PTSD.  In a June 2008 rating decision, the RO denied the Veteran's claim for entitlement to service connection for an acquired psychiatric disorder other than PTSD (anxiety/depression/panic disorder/psychotic disorder).

The Veteran appealed the Board's January 2006 decision to the United States Court of Appeals for Veterans Claims (hereinafter referred to as the "Court").  In that litigation, a Motion for Remand was filed by the Veteran, averring that a remand was required as the Board failed to address his claims for entitlement to service connection for anxiety and depression.  In a Memorandum Decision of February 2009, the Court vacated the Board's decision and remanded the matter pursuant to the Memorandum Decision.  A copy of the Court's Memorandum Decision in this matter has been placed in the claims file.

In a July 2009 decision, the Board denied entitlement to service connection for PTSD and remanded the issues of entitlement to service connection for depression and an anxiety disorder. 

The Veteran requested a hearing before the Board.  The requested hearing was conducted in January 2012 by the undersigned Veterans Law Judge.  A transcript is associated with the claims file.

The claim was remanded again in March 2012.  In a March 2013 decision, the Board denied entitlement to service connection for an acquired psychiatric disorder, other than PTSD, to include anxiety and depression.  The Veteran appealed the Board's March 2013 decision to the Court, and a November 2013 Joint Motion for Remand vacated the March 2013 decision, and remanded the issue back to the Board for further development.

Unfortunately, the appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

As stated previously, in July 2009, the Board denied the Veteran's claim of entitlement to service connection for PTSD.  As such, the Veteran's claim for service connection for PTSD may only be reopened if new and material evidence is submitted.  The Veteran continues to raise the issue of entitlement to service connection for PTSD.  See October 2014 statement.   The issue of whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for PTSD has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is REFERRED to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


REMAND

The Veteran seeks entitlement to service connection for an acquired psychiatric disorder, other than PTSD, to include anxiety and depression.

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2014).

The Veteran has asserted that the VA examination conducted in June 2011 was not valid for various reasons, such as incorrect testing and failure to properly instruct the Veteran during the examination.   See October 2014 statement.  The Board notes that the Veteran has attempted to obtain testing data from this examination, but was notified that the results were no longer available.  See June 2014 Subpoena, and October 2014 statement.  

Furthermore, the Board notes that although several VA opinions have been obtained since the June 2011 VA examination, the only other in-person examination, since June 2011, was conducted in December 2012.  Unfortunately, the Board finds the December 2012 VA examination to be inadequate, as the examiner opined that the Veteran's diagnosed bipolar disorder and panic disorder were less likely than not service connected, but failed to offer any further explanation.  The Court has held that a medical opinion that contains only conclusions should be accorded no weight.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

Given the Veteran's argument regarding the validity of the June 2011 VA examination, the fact that testing data is no longer available, and the lack of a rationale for the opinion provided in the December 2012 VA examination, the Board finds the Veteran should be afforded a new VA examination.

Any updated treatment records should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file all updated treatment records.

2.  Afford the Veteran an in-person psychiatric examination for acquired psychiatric disorders other than PTSD.  

All indicated tests and studies, including psychological testing, should be accomplished, and all clinical findings should be reported in detail.  

The claims file must be made available and reviewed by the examiner.  The examination report should note that the claims file was reviewed.

All current psychiatric disorders, other than PTSD, should be diagnosed.  

For each diagnosed disorder, the examiner is requested to review all pertinent records associated with the claims file and offer comments and an opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the currently diagnosed psychiatric disorder is causally or etiologically due to service, had an onset during service, or began within one year of discharge from service.

In doing so, the examiner must acknowledge symptoms experienced during and after discharge from service, and discuss lay as well as medical evidence of a continuity of symptomatology. 

In particular, review the lay statements as they relate to the development of his psychiatric disorders and provide information as to how the statements comport with generally accepted medical norms. 

The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed.

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion or other information needed to provide the requested opinion. 

All opinions must be supported by a clear rationale, and a discussion of the facts and medical principles involved is required. 

3.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated. 

If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

4.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




